284 S.W.3d 779 (2009)
Judith LONG, Employee/Respondent,
v.
GENERAL MOTORS CORPORATION, Employer/Appellant, and
Treasurer of the State of Missouri, as Custodian of the Second Injury Fund, Additional Party/Respondent.
No. ED 92115.
Missouri Court of Appeals, Eastern District, Division Four.
June 9, 2009.
Daniel J. Harlan, General Motors Corporation, St. Charles, MO, for Appellant.
Chris Koster, Attorney General, Barbara L. Toepke, Assistant Attorney General, St. Louis, MO, for State Treasurer.
Diane L. Sandza, Kretmar, Beatty & Sandza, St. Louis, MO, for Judith Long.
Before KATHIANNE KNAUP CRANE, P.J., and MARY K. HOFF, J., and KENNETH M. ROMINES, J.

ORDER
PER CURIAM.
General Motors Corporation appeals the Final Award of the Labor and Industrial Relations Commission (Commission) affirming the administrative law judge's decision finding Judith Long permanently and totally disabled and awarding her worker's compensation benefits and finding the Second Injury Fund had no liability.
We have reviewed the briefs of the parties, the legal file, and the record on appeal and find the claims of error to be without merit. The Commission's Final Award is supported by competent and substantial evidence in the record as a whole, and no error of law appears. An extended opinion reciting, the detailed facts and restating the principles of law would have no precedential value. We affirm the judgment pursuant to Rule 84.16(b). The parties have been furnished with a memorandum for their information only, setting forth the reasons for the order affirming the judgment pursuant to Rule 84.16(b).